1

2

3

4

5

6

7

8

9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11

12   GEORGIA TRYAN and MARILYN                  Case No.: 2:17-cv-02036-MCE-CMK
     ECHOLS, as individuals, and on behalf of
13   other members of the general public        Hon. Morrison C. England, Jr.
     similarly situated,
14                                              ORDER GRANTING PARTIES’ JOINT
                  Plaintiffs,                   STIPULATION OF VOLUNTARY
15                                              DISMISSAL OF ACTION PURSUANT TO
           v.                                   FED. R. CIV. P. 41(a)(1)(A)(ii)
16
     ULTHERA, INC., a Delaware corporation;
17   and MERZ NORTH AMERICA, INC., a            Complaint Filed:     September 29, 2017
     Delaware corporation,                      Trial Date:          None Set
18
                  Defendants.
19
20

21

22

23

24

25

26

27
28


                                       ORDER OF DISMISSAL
1                                                    ORDER

2            Having considered the parties’ Joint Stipulation of Voluntary Dismissal Pursuant to Fed.

3    R. Civ. P. 41(a)(1)(A)(ii), the Court hereby DISMISSES this action, in its entirety, with

4    prejudice as to the named Plaintiffs’ individual claims. The matter having now been resolved

5    in its entirety, the Clerk of Court is directed to close the file.

6            IT IS SO ORDERED.

7    DATED: April 1, 20202

8                                                    _______________________________________
                                                     MORRISON C. ENGLAND, JR.
9
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                      ORDER
